DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s preliminary amendment filed 1/6/2022 is acknowledged.  Claims 1-18 have been canceled.  Claims 19-34 have been added and pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 19-26 in the reply filed on 01/06/2022 is acknowledged.   Claims 27-34 are withdrawn from consideration as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/8/2020, 5/12/2020, 6/19/2019, 8/24/2020 and 9/20/2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 6/19/2019.  These drawings are found acceptable by the examiner.
Specification
The disclosure is objected to because of the following informalities:

(b)	The disclosure is objected at pages 4, lines 30, 33; page 5, lines 1, 5; page 14, line 34; page 15, lines 3, 4, 24, 25, 26, 28, 30; page 20, lines 24, 27, 28, 31; page 24 because the designation for the sequence identifier is improper (see MPEP§ 2422.03).   It is suggested amending the disclosure a --SEQ ID NO:--.
(c)	The use of the terms “Quintip” at page 36, line 17 and “Powersoil” at page 38, line 9), which are a trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
(d)	The disclosure is objected to at page 55, line because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// .  Appropriate correction is required.
Claim Objections
Claim 20 is objected to because of the following informalities:  (a) Claim 20 lacks a period (.) at the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112: Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claim 19 is drawn a method of minimizing the likelihood of development of allergy in offspring of a female individual comprising the step of administering Prevotella 
	The claims as currently written do not provide adequate support for administering any amount of any and every strain of Prevotella isolated from any source to any female (irregardless of age or pregnancy status) for the  purpose of minimizing the likelihood of development of allergy in offspring of the female. Neither the claims nor specification provides any evidence that the claimed method is capable of resulting in the intended purpose commensurate fully in scope
 	The specification teaches a composition formulated for human consumption comprising, or consisting of:  - bacteria having a Prevotella 16S rDNA sequence shown in SEQ ID N0: 1; or  - bacteria having a 16S rDNA sequence having at least 97%  identity, preferably 98% identity, preferably 99%  identity with the sequence shown in SEQ ID N0: 1 or - bacteria having a 16S rDNA sequence shown in SEQ ID N0: 2; or - bacteria having a 16S rDNA sequence having at least 97%  identity, preferably 98% identity, preferably 99% identity with the sequence shown in SEQ ID N0: 2.  Another aspect provides a composition comprising: Prevotella copri, and a further ingredient that is beneficial for a pregnant or lactating woman (spec. page 5).  
	The specification teaches at page 19 that the female individual may be a prospective mother or an expectant mother.  At page 20, the specification teaches that the Prevotella that is administered to the female individual may comprise or may consist of Prevotella_9.  The specification teaches that the Prevotella that is administered to the female individual may comprise, or may consist of Prevotella_9 species X or Prevotella_9 6 to 1 x 1011 colony forming units (cfu) per day to the female individual (lines 1-4 of page 25).
	The specification however does not provide any evidence that administering any known Prevotella species or composition comprising any known Prevotella bacteria in to a female will result in minimizing susceptibility to allergy in an offspring.  The art teaches that there are a plethora of Prevotella bacteria that inhabit may parts of the body, such as the gut, vagina, mouth, respiratory tract, bone marrow and etc. and is not necessarily limited to only immune response, such as allergies, but may also be associated with inflammatory diseases, such e.g., rheumatoid arthritis, in autoimmune disorders, such as e.g., multiple sclerosis, in infections of the mouth (abscesses) or infections of the gut, vagina, respiratory tract or bone marrow, may be associated with female vaginal health and vaginal microbial imbalances (see e.g., Edermaniger, Leanne (“Prevotella Bacteria in Gut, Mouth, and Vaginal Microbiome Health”, https://atlasbiomed.com/blog/prevotella-bacteria-guide-for-health/, page 1-13, September 2016, reviewed 3/8/22).  The art likewise teaches that Prevolla species may be associated with pulmonary infections, ear infections, peritonitis, paronychia and chronic sinusitis in children (see  Brook, “Prevotella and Porphyromonas Infections in Children”, Clinal Microbiology, 42:340-347, 1995).  Likewise the art recognizes the challenges of producing microbiome based treatment.  Landhuis (“Gut Microbes May Be Key to Solving Food Allergies”, https://www.scientificamerican.com/article/gut-microbes-may-be-key-to-solving-food-allergies/, 1-11, May 23, 2020, reviewed 3/8/22) teaches producing a microbiome-based treatment will be challenging, with many details to hash out, such as which microbes to 
	 The general knowledge and level of skill in the art do no supplement the omitted description because specific, not general guidance is what is needed. Therefore, in view of the foregoing, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to the described genus encompassed by the claims. The specification would not have suggested to the skilled artisan that the applicant was in possession of the claimed invention of the claims 19-26 as of the filing date.

Claim Rejections - 35 USC § 112: Indefiniteness
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 19-26 are indefinite in the claim 19 because the claim does not provide a clear nexus between the step of merely administering Prevotella to a female individual, 
(b)	Claim 20 and 22 are indefinite at the recitation of the phrase “preferably” because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
(c)	Claim 24 is indefinite and confusing at the recitation “1 x 106 to 1 x 1011 colony forming units” because the specification recites 1 x 106 to 1 x 1011 at page 21 but the claim recites something entirely different in scope.  Thus it unclear if the recitation in the claim is merely a typo or if applicant has a distinct intent.  Clarifications is required.
(d)	Claim 25 is indefinite at the recitation of the phrase “for example”, because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claim(s) 19-22 and 26 is/are rejected under 35 U.S.C. 102(a)(1) and/or alternatively 35 U.S.C. 102(a)(2) as being anticipated by Kovarik et al (US 20150174178, June 2015, effective filing date 12/2013).
	Regarding claim 19, Kovarik et al teach that an object of the present invention is to reduce, minimize, or prevent allergies caused by environmental allergens. Asthma and allergies are common in the developed world and rare in the undeveloped world. It is an aspect of the present invention to provide a method of reducing or preventing undesirable allergic reactions and anaphylactic allergic reactions to allergens via exposure of expectant mothers to a selected composition containing allergens such that the fetus, and thus the later born child, will avoid having allergies ([0084]).  
	Kovarik et al teach at para. [0092] and [0093], one embodiment of the present invention includes the exposure of a pregnant mother to a composition that includes Prevotella. The use of such microbes, however, in the controlled dispersion devices and methods as set forth herein, provide a means for conferring the life-saving immunity factors presently lacking in urban environments.  [0093] Thus, one aspect of the present invention is to change the composition in pregnant mothers of their gut bacteria, otherwise known as the mother's gut microbiota. In particular, Prevotella strains are included in preferred compositions, which are gram-negative, non-motile, rod-shaped, singular cells that thrive in anaerobic growth conditions.  (see also e.g.,  claim 1).

	Regarding claim 26, Kovarik et al teach wherein the Prevotella is provided like a formulation adapted for oral administration ([0103]).  Thus, Kovarik et al meets the limitations of the claims as broadly written.

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

17.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovarik et al as previously applied above in view of Gordon et al (US 20160326574).  
	Regarding claim 23, Kovarik et al teach a method for minimizing the likelihood of development of allergy in offspring of a female by administering a composition comprising Prevotella to the female (see citation above).   
	Kovarik et al do not expressly teach wherein the Prevotella is Prevotella copri.   
	Gordon et al provides a method and composition for preventing and/or treating a disease in a subject in need thereof. Gordon states that as described in detail in the examples, Applicants have discovered that certain bacterial taxa associated with normal maturation of the gut microbiota and repair of the gut microbiota in subjects whose gut communities have been affected by a variety of insults, e.g., diarrhea induced by food allergies ([0081]). Gordon et al teach accordingly, a method for preventing and/or treating a disease in a subject a therapeutically effective amount of one or more age-indicative  taxa associated with repair of the gut microbiota [0072].   Gordon et al provides Tables wherein one of the age-indicative taxa comprise Prevotella copri (see also Tables A and C). 
	Since Prevotella comprise of a plethora of strains that have been shown to be associated with gut health, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been 

Conclusion
18.  No clams are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637